Appeal by the defendant from an amended judgment of the Supreme Court, Queens County (Chetta, J.), rendered September 22, 1999, revoking a sentence of probation previously imposed by the same court (Corrado, J.), upon a finding that he had violated a condition thereof, after a hearing, and imposing a sentence of 4 to 12 years’ imprisonment upon his previous conviction of attempted criminal sale of a controlled substance in the third degree.
Ordered that the amended judgment is affirmed.
The defendant’s contention that the declarations of delinquency were insufficient to toll the probationary period is not preserved for appellate review (see People v Douglas, 254 AD2d 300 [1998], affd 94 NY2d 807 [1999]). In light of the fact that the defendant does not challenge the substantive findings and determination of the hearing court, we decline to reach his contentions in the exercise of our interest of justice jurisdiction (id.). Ritter, J.P., Altman, Mastro and Skelos, JJ., concur.